MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                       Jul 21 2015, 12:59 pm
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Suzy St. John                                             Gregory F. Zoeller
Marion County Public Defender                             Attorney General of Indiana
Indianapolis, Indiana
                                                          Tyler G. Banks
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Meridian Horton,                                          July 21, 2015

Appellant-Defendant,                                      Court of Appeals Case No.
                                                          49A02-1411-CR-806
        v.                                               Appeal from the Marion County
                                                         Superior Court Criminal Division 8
State of Indiana,                                         Cause No. 49F08-1405-CM-23045
Appellee-Plaintiff
                                                          The Honorable Amy Jones, Judge




Friedlander, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1411-CR-806 | July 21, 2015       Page 1 of 6
[1]   Meridian Horton was convicted of Criminal Trespass, a class A misdemeanor.1

      Horton appeals her conviction and presents the following restated issue for our

      review: Did the State present sufficient evidence to support a conviction for

      criminal trespass?

[2]   We affirm.

[3]   The facts most favorable to the conviction are as follows. Horton was homeless

      at the beginning of May 2014 and was staying in a women’s shelter. All women

      wishing to stay overnight at the shelter are required to check-in before 4:00 p.m.

      Horton left the shelter to go to the food stamp office and pick up her

      medication. Horton missed her check-in time at the shelter because her trip

      lasted longer than she anticipated. Without a place to spend the night, Horton

      went to a nearby motel, King’s Inn.

[4]   King’s Inn’s overnight rate is forty dollars a night plus an additional ten-dollar

      security deposit. Horton had only fifty dollars to her name, which she gave to

      the King’s Inn employee upon check-in. Once assigned a room, Horton placed

      her belongings on the ground and got into bed.

[5]   The next morning, Horton went to check out of the motel room at 11:00 a.m.

      and to retrieve her security deposit. Maintenance noted that Horton had

      broken a lamp and flooded the floor in her assigned room. The motel employee




      1
      Ind. Code Ann. § 35-43-2-2(b)(2) (West, Westlaw current with all 2015 First Regular Session of the 119th
      General Assembly legislation effective through June 28, 2015).

      Court of Appeals of Indiana | Memorandum Decision 49A02-1411-CR-806 | July 21, 2015              Page 2 of 6
      told Horton she had “destroyed the room” and she could not have her security

      deposit back. Transcript at 16. Horton then requested to speak to the manager

      but was told the manager had yet to arrive. Horton called the police and waited

      for them to arrive.

[6]   The manager of the motel arrived before law enforcement and tried to resolve

      the dispute with Horton but was unsuccessful. The manager asked Horton to

      leave the premises but she refused to leave until her deposit was returned.

      When the police officer arrived, Horton told the officer that she would not leave

      without her deposit. Horton was arrested for criminal trespass. On September

      30, 2014, the trial court found Horton guilty of criminal trespass. The trial

      court explained that Horton’s contractual interest in the room expired upon

      check-out.


[7]   When reviewing the sufficiency of the evidence needed to support a criminal

      conviction, we neither reweigh evidence nor judge witness credibility. Henley v.

      State, 881 N.E.2d 639 (Ind. 2008). “We consider only the evidence supporting

      the judgment and any reasonable inferences that can be drawn from such

      evidence.” Id. at 651. “[This court] will affirm unless no reasonable fact-finder

      could have found the crime proven beyond a reasonable doubt.” Dumes v.

      State, 23 N.E.3d 798, 801 (Ind. Ct. App. 2014).


[8]   To convict Horton of criminal trespass the State was required to prove beyond a

      reasonable doubt that Horton (1) did not have a contractual interest in the

      property, and (2) knowingly or intentionally refused to leave the real property of


      Court of Appeals of Indiana | Memorandum Decision 49A02-1411-CR-806 | July 21, 2015   Page 3 of 6
       another person after having been asked to leave by the other person or that

       person’s agent. See I.C. § 35-43-2-2(b)(2).


[9]    Pertaining to the first element, Horton contends the State did not prove beyond

       a reasonable doubt that she lacked a contractual interest in the property.

       ‘“Contractual interest’, as that phrase is used in the criminal trespass statute,

       refers to the right to be present on another’s property, arising out of an

       agreement between at least two parties that creates an obligation to do or not to

       do a particular thing.” Semenick v. State, 977 N.E.2d 7, 10 (Ind. Ct. App. 2012).

       In Woods v. State, the court held, “[A] person with a contractual interest cannot

       become a trespasser by virtue of being asked to leave the premises.” 703
N.E.2d 1115, 1117 (Ind. Ct. App. 1998).

[10]   Horton argues she had a contractual interest as a guest of the motel and

       entertained a good faith belief that she had an implied right to remain on the

       property to settle the dispute over her security deposit. Horton acknowledges

       that her right to be in the motel room terminated upon checkout; however, she

       claims that her right to be on the motel’s premises did not expire until the

       checkout process was complete by the return of her security deposit.

[11]   “[T]he State satisfies its burden when it disproves those contractual interests

       that are reasonably apparent from the context and circumstances under which

       the trespass is alleged to have occurred.” Semenick v. State, 977 N.E.2d at 10. In

       Lyles v. State, 970 N.E.2d 140, 143 (Ind. 2012), the Court held that the State met

       its burden of proof by presenting evidence showing the defendant was “irate


       Court of Appeals of Indiana | Memorandum Decision 49A02-1411-CR-806 | July 21, 2015   Page 4 of 6
       and disrespectful.” “The defendant was neither an owner nor an employee of

       the bank, [and] the bank manager had authority to ask customers to leave the

       bank premises.” Id.


       Here, Horton “made quite the scene” when she tried to get around the front

       desk to confront the motel employee. Transcript at 5. The manager of the motel

       asked Horton to leave “several times” before she evicted Horton from the

       King’s Inn. Id. at 7.


[12]   As for the intent element, Horton contends that she did not have the requisite

       mens rea to be convicted of criminal trespass. Under I.C. § 35-43-2-2(b)(2), to

       satisfy the mens rea element the State must prove Horton knowingly or

       intentionally refused to leave the real property of another person after having

       been asked to leave by the other person or that person’s agent.

[13]   Horton argues that she believed she had a right to remain on the property until

       her security deposit dispute was resolved. “The belief that one has a right to be

       on the property of another will defeat the mens rea requirement of the criminal

       trespass statute if it has a fair and reasonable foundation.” Taylor v. State, 836
N.E.2d 1024, 1028 (Ind. Ct. App. 2005). Assuming Horton believed that she

       had a right to remain on the property, such was unreasonable because she was

       asked to leave several times before law enforcement arrived. “When the

       evidence shows an invitee of a business has no contractual right to be on the

       business’s premises and remains there after being asked to leave, the State has




       Court of Appeals of Indiana | Memorandum Decision 49A02-1411-CR-806 | July 21, 2015   Page 5 of 6
       met its burden to prove intent.” Olsen v. State, 663 N.E.2d 1194, 1196 (Ind. Ct.

       App. 1996).

[14]   Horton checked out of her motel room, set her belongings outside of the

       building, and returned to ask for her security deposit. Horton was informed

       that due to the room damage, the motel would not return her security deposit

       and she was asked to leave the property. Horton refused and told the property

       manager that she “would have to call the police” because she “wasn’t going

       anywhere.” Transcript at 8. When the police officer arrived, Horton stated,

       “You’re going to have to cuff me because I’m not leaving.” Id. The evidence

       was sufficient to prove that Horton committed criminal trespass.

[15]   Judgment affirmed.

       Baker, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1411-CR-806 | July 21, 2015   Page 6 of 6